Title: Ruth Hooper Dalton to Abigail Adams, 15 August 1797
From: Dalton, Ruth Hooper
To: Adams, Abigail


        
          my Dear Madam
          Washington August. 15. 1797
        
        After your having been three months in the City of Philadelphia at this season of the year I think our good Friend the President and you must want some relaxation, and the sea air for a few weeks will be gratefull to you. as we are agreeably situated near the river I dont feel the want of it. where ever you are I wish health and happyness to attend, and hope you will return perfectly recovered and injoy

an agreeble Winter, and that another season we shall have the Pheasure to see you here.
        I have often thought of the alteration there was in the former set of our acquaintance, almost every one then belonging to Congress are gone. I know but few of those who supply their places.
        the times we live in my dear Madam are Critical indeed, and God only knows what will be the end. that the Vessell of State with its present Conductors may be kept in Safety, and brave all the storms and tempests that they may have to pass through, is my Sincere prayer. He took the Command at a difficult season but His known abilities and good conduct I think I can Venture to say the Majority of the people have great confidence in. I hope His endeavours will be crowned with peace and tranquility and Honor to the Country
        The publick affairs have very much affected this place in its growth and Commerce. I hope soon both will revive. This has been a great disappointment to Mr Dalton and made him a Man of much more leisure than he expected or likes to be which makes me sometimes wish we were in Philadelphia, as under the present administration I should have hoped some thing to Mr Daltons advantage, and still flatter myself his good Friend will not forget him
        Please to present my kind love to Louissa and tell her I can sympathize with her from feeling the loss of a sister, dear indeed, for She was more than that, I took her as a Child from the dying hands of a tender Mother, and brought her up, Married her, and she had four de[ar] Children; and in my absence died very suddenly It was for a long time I lost my health and indeed have never injoyed it so well since, the lenient hand of time has in a degree eased the smart not cured the wound these are tryalls we must submit to
        Mr Dalton and all my Family joyn in very affectionate regards to the President and yourself. my young Ladys thank you and Louissa for your kind wishes to see them. At present it will not be in their power they would like it much. Wishing you a most pleasant Jurney and happy return / I am Dear Madam / your very affectionate Friend
        
          Ruth Dalton
        
      